Citation Nr: 1547392	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depressive disorder.

3. Entitlement to service connection for upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus II.

4. Entitlement to service connection for lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus II.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously considered and remanded the tinnitus and mental health claims in May 2014.  

The issues of service connection for an acquired psychiatric disorder, peripheral neuropathy, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence does not show that current tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2010, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified and available medical records have been obtained and considered.  VA provided audiological examinations in March 2010, September 2013, July 2014, and January 2015 but the examiners deemed the results unreliable, finding inconsistency in the responses provided by the Veteran.  VA has fulfilled its duty to provide an examination for the Veteran, because the duty to assist is not a one-way street and the multiple unreliable results show an inability to obtain this information.  See Caffrey v.Brown, 6 Vet App 377 383 (1994); Wood v. Derwinski, 1 Vet App 190 193 (1991).  The January 2015 examiner provided a medical opinion on the etiology of tinnitus.  The medical opinion discussed relevant evidence and provided thorough rationale for the conclusions.  The Board has carefully reviewed the record and finds no additional development is needed for this claim.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, and is therefore competent to diagnose tinnitus but not to determine the cause as this requires specialized medical training and testing to understand the complex nature of the neurologic system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2003).  

Based on the evidence, the Board finds that the criteria for service connection for tinnitus have not been met.  See 38 C.F.R. § 3.303.

The evidence shows current tinnitus.  In statements to VA, the Veteran reported experiencing loud banging and ringing in his ears.  VA treating providers noted positive indications and a history of tinnitus.  A July 2014 treatment record shows "possible tinnitus."  None of the VA examiners were able to provide a diagnosis because the results of audiometric testing were considered invalid.  In addition to the VA examinations, a VA provider in June 2011 tried to evaluate the Veteran's hearing and also found that test results were inconsistent, invalid, and unreliable.  Nevertheless, the Veteran is competent to diagnose tinnitus, so his statements are sufficient for this purpose.  See Charles, 16 Vet. App. at 374.

The weight of the evidence is against finding tinnitus related to service.  In statements to VA, the Veteran reported being exposed to loud noises as he was in the artillery in service.  Service personnel records show the Veteran's military occupational specialty (MOS) as "FAFCMan" and instrument man.  VA has compiled a list of MOS and the probabilities of exposure to hazardous noise.  Each service branch reviewed the list and endorsed the classifications.  FAFCMan and instrument man are not on the list of occupational specialties and noise exposure.  See M21-1MR, Part III, Subpart iv, 4.B.12.c.  Service treatment records do not show any complaints of hearing problems or noise in the ears.  The July 1972 separation examiner found normal ears and audiometer testing recorded hearing within normal limits, except for 25 decibels at the 500 Hertz level in the left ear.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993)(normal hearing between 0-20 decibels).  There is little to no evidence to support or corroborate the Veteran's report of acoustic trauma in service.    

The 25 decibel reading in the left ear at separation is less probative evidence for two reasons.  First, all VA testing for current hearing levels were deemed invalid so a comparison is impossible.  Second, abnormal hearing was only recorded in the left ear, but the Veteran reported current tinnitus in both ears.  This difference weighs against a causal connection.  At the January 2015 examination, the Veteran was unwilling or unable to provide a date of onset of tinnitus and only stated that he had had tinnitus for years.  Similarly, at June 2011 treatment, he was unable to provide a specific onset but stated "I'd say it goes back to when I got out of the military."  In his January 2010 claim, the Veteran reported that the banging and ringing in his ears began in 1972.  The VA examiners and provers found his responses to testing were inconsistent and did not reflect his maximal effort.  The January 2015 VA examiner concluded that tinnitus is less likely than not related to service because service records revealed normal hearing, the Veteran was unable or unwilling to provide an onset date, and he did not associate the onset of tinnitus with a particular cause or event.  

The Board notes that tinnitus is considered an organic disease of the nervous system, or chronic disease, subject to presumptive service connection and may be proven with lay statements of continuity of symptomatology.  See 38 U.S.C.A. §§ 1101, 1112; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Nevertheless, the Veteran has been unable to give a consistent statement of the onset of his tinnitus symptoms.  Further, audiometric testing results could not be reliably obtained on five separate occasions, which brings to question the Veteran's credibility.  The January 2015 examiner's opinion is detailed and well-reasoned.  Therefore, continuity of symptomatology is not established by the evidence.  The negative medical opinion, unclear evidence of acoustic trauma in service, and unspecific date or incident of onset weigh against finding tinnitus related to service.  

The Veteran received the benefit of the doubt, but the preponderance of the evidence shows that current tinnitus is not related to service.  See 38 C.F.R. §§ 3.102, 3.303.  As such, service connection for tinnitus was not established.  See id.


ORDER

Service connection for tinnitus is denied.


REMAND

An additional remand is needed regarding the mental health claim because the Board's remand directives were not completely fulfilled.  The Board remanded for an addendum opinion on the mental health claim specifically finding that the opinion of record did not have sufficient rationale.  The AOJ complied with the remand directives and obtained an addendum opinion.  However, the examiner in August 2014 simply restated the prior, inadequate opinion with direct quotations.  As such, the addendum opinion did not comply with the Board's directive to provide a new opinion, and the restated opinion continues to be insufficient.  Remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Further, during the pendency of the appeal for mental health and tinnitus, the Veteran appealed the denial of service connection for upper and lower extremity neuropathy and erectile dysfunction in a notice of disagreement received in October 2014.  The AOJ has not issued a statement of the case (SOC) on those issues.  As such, the Board has no discretion, and the issues of service connection for upper and lower extremity neuropathy and erectile dysfunction must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a mental health examiner to provide an opinion on the Veteran's depression.  The examiner should address the following:

a. Is the Veteran's depressive disorder, diagnosed in September 2013, at least as likely as not related to his military service?  The fact that the Veteran reported the onset of depression after service is insufficient reason for denial, because it is possible that a person could re-experience memories or emotions from incidents in service.  

Please consider the Veteran's lay statements of events in service and all lay and medical evidence.  Provide an explanation and supporting rationale for any conclusions.  

If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. Readjudicate the appeal for service connection for upper and lower extremity neuropathy and erectile dysfunction and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


